COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               February 5, 2015
                              No. 10-14-00379-CV
        ARGONAUT INSURANCE COMPANY, AND TRIDENT INSURANCE SERVICES, LLC
                                      v.
                       WEST INDEPENDENT SCHOOL DISTRICT
                                       
                                       
                        From the 170[th] District Court
                            McLennan County, Texas
                          Trial Court No. 2014-1985-4
                                       
--------------------------------------------------------------------------------
JUDGMENT

	The appellants' unopposed motion to dismiss this appeal was considered by the Court.  The Court grants the motion.  It is the judgment of this Court that the appeal is dismissed.  
	Pursuant to the agreement of the parties as to costs, it is further ordered that costs of this proceeding are taxed against the party incurring same.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court for enforcement.
							PER CURIAM

							SHARRI ROESSLER, CLERK

						By:    Nita Whitener			
							Deputy Clerk